Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Amendments
Claims 14-19, 21-29, and 31-33 are amended. Claims 14-33 are pending and have been considered. The status identifier for claim 23 is “Previously Presented” but the claim contains markups. Claim 23 is being examined as an amended claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “identifying... an importance score excluding an amount of impact of the first drift and indicating an amount of impact of the second drift on drift associated with the predictions made by the first model”. Specification paragraph [0142] recites a covariate shift classifier which scores the effect/importance/impact that each feature has on drift between two data sets. However, the specification lacks support for identifying an importance score indicating an amount of impact of the second drift on drift associated with the predictions made by the first model. The specification lacks support for the negative limitation of “excluding an amount of impact of the first drift”.
Claim 14 recites “switching, … based on the importance score and excluding the first drift present in the first feature, from the first model to a second model to make predictions for the first data”. The specification recites a covariate shift classifier which scores individual features according to their impact on the drift (¶ 142), determining drift based on an output of the classifier (¶ 20-21, 160), and switching models when data drift has been identified (¶ 155). However, the specification lacks support for the negative limitation of “excluding the first drift present in the first feature”. 
Claims 15-23 are rejected for failing to cure the deficiencies of claim 14 upon which they depend. Regarding claims 24-33, each claim is directed to a system that implements the same features as the method of claims 14-23, respectively, and is therefore rejected for at least the same reasons therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14, lines 3-4 recite “second data having a plurality of features” but the claim does not establish that the first data contains any of the features present in the second data. Therefore, it is unclear in lines 5-10 how a first drift in a first feature and a second drift in a second feature can be determined based on the first data. Examiner interprets claim 14 to mean the first data and second data have the same plurality of features.
	Claim 14, Lines 5-10 are unclear to the Examiner for several reasons. As best understood by the Examiner, feature drift occurs over time between two sets of data. It is unclear in lines 5-7 whether “a first drift in a first feature” merely modifies the first feature or if it transforms one feature into another feature. In line 6, it is unclear which limitation is modified by “present in the first feature based on the second data”. It is unclear if the first drift is present in the first data only, the second data only, or both the first data and the second data. Similarly, in lines 8-10, it is unclear if “a second drift in a second feature” merely modifies the second feature or if it transforms one feature into another feature. Since a drift is measured between two sets of data, as best understood by the Examiner, it is unclear how the second drift is present based on the first data but absent based on the second data. Examiner interprets claim 14 to mean feature drift occurs between two datasets.
	Claim 14, lines 12-13 recites: “indicating an amount of impact of the second drift on drift associated with predictions made by the first model”. It is unclear if the term underlined above means the first drift, the second drift, or the total drift of the models. For purposes of examination, Examiner interprets the limitation “drift associated with predictions made by the first model” to mean the total drift in the first data. Claims 15-23 are rejected for failing to cure the deficiencies of claim 14. Examiner interprets claim 14 to mean an impact of the second drift on the total drift.
	Claim 17, lines 2-3 recites: “a data point for the first feature having a first coordinate based on the second drift in the second feature.” Examiner does not understand how a first feature has a coordinated based on a drift in the second feature. For purposes of examination, Examiner interprets this limitation to mean a data point for the second feature having a first coordinate based on the second drift in the second feature. Claim 18 is rejected for failing to cure the deficiencies of claim 17 upon which it depends.
	Claim 18 recites the limitation “the combination of the second drift in the second feature and the importance score of the data point.”  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to mean “a combination…”
	Claim 19 recites: “selecting… a challenger model as the second model responsive to the switching”. This limitation does not make logical sense because, according to the claim, the challenger model would replace the original model before the challenger model is selected. Examiner interprets claim 19 to mean selecting a challenger model as the second model before switching. Claim 20 is rejected for failing to cure the deficiencies of claim 19 upon which it depends.
	Claim 22 recites “previous training data” in lines 3-4 and 6. It is unclear whether this term means the “second data” as recited in Claim 14, line 3 or different training data. Examiner interprets previous training data to mean the second data. 
In claim 23, lines 4-6, it is unclear whether the first drift is determined based on the first data or based on the histogram structure. Examiner interprets the claim  to mean determining the first drift based on the aggregated first data.
	Regarding claims 24-33, each claim is directed to a system that implements the same features as the method of claims 14-23, respectively, and is therefore rejected for at least the same reasons therein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 14
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
determining… a first drift in a first feature of the plurality of features based on the first data and present in the first feature based on the second data; (Determining a drift is a mental process of evaluating and judging a drift which can reasonably be performed in one’s mind with the aid of pencil and paper.) 
determining… a second drift in a second feature of the plurality of features based on the first data, the second drift absent from the second feature based on the second data; (Determining a drift is a mental process of evaluating and judging a drift which can reasonably be performed in one’s mind with the aid of pencil and paper.)
identifying… an importance score excluding an amount of impact of the first drift and indicating an amount of impact of the second drift on drift associated with the predictions made by the first model; and (Identifying an importance score is a mental process of evaluating and judging to generate a score which can reasonably be performed in one’s mind with the aid of pencil and paper.)
switching… based the importance score and excluding the first drift present in the first feature, from the first model to a second model to make predictions for the first data. (Switching a model based on the score is a mental process of evaluating and judging to switch or select a model or function or using a different algorithm or math for calculation which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
receiving, by one or more processors coupled to memory, first data used to make predictions by a first model
[a first model] trained using machine learning on second data having a plurality of features;
Receiving first data amounts to mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Adding insignificant extra-solution activity is not sufficient to integrate the additional elements into a practical application. Processors coupled to memory are generic hardware components used to perform generic functions, as discussed in MPEP 2106.05(f). Training using machine learning amount to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. Receiving first data amounts to mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Processors coupled to memory and training using machine learning amount to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Receiving first data is well-understood, routine, conventional activity of receiving data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not eligible.

CLAIM 15 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. The claim recites the following limitations:
detecting a degradation in performance based the importance score (Detecting a degradation in performance is a mental process of evaluating and judging a degradation in performance which can reasonably be performed in one’s mind with the aid of pencil and paper.)  
switching from the first model to the second model responsive to the degradation in performance. (Switching a model responsive to the degradation is a mental process of evaluating and judging to switch or select a model or function which can reasonably be performed in one’s mind with the aid of pencil and paper.)
The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. The claim recites the following limitations:  switching from the first model to the second model responsive to the importance score indicating a level of risk greater than a threshold. (Switching a model responsive to the importance score is a mental process of evaluating and judging to switch a model which can reasonably be performed in one’s mind with the aid of pencil and paper.) The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. The claim recites the following limitations:
generating a data point for the first feature having a first coordinate based on the second drift in the second feature and a second coordinate based on the importance score (Generating a data point is a judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.)
providing a graph displaying the data point, wherein a first axis of the graph corresponds to drift and a second axis of the graph corresponds to importance. (Providing a graph displaying the data point is a judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 18 incorporates the rejection of claim 17.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 17 are incorporated. The claim recites the following limitations:  providing an indication of risk displayable on the graph and associated with the data point based on the combination of the second drift in the second feature and the importance score of the data point. (Providing an indication of risk displayable on the graph is a judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. The claim recites the following limitations:  
selecting a challenger model as the second model responsive to the switching (Selecting a model is a mental process of evaluating and a judging to select a model which can reasonably be performed in one’s mind with the aid of pencil and paper.)
using the challenger model to make predictions on the first data. (Using a model to make predictions is a mental process of judging predictions which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 19.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 19 are incorporated. The claim recites the following limitations:  selecting the challenger model from a plurality of challenger models based on a historical performance of the challenger model. (Selecting a model is an evaluation and a judgement mental process of selecting a model which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
generating the second model by updating the first model with new training data.
The additional element amounts to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The additional element amounts to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 22 incorporates the rejection of claim 21.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 21 are incorporated. The claim recites the following limitations:
i) combining the new training data with previous training data, (Combining data is a mental process of judging to combine data which can reasonably be performed in one’s mind with the aid of pencil and paper.)
ii) reducing an amount of the previous training data to accommodate the new training data, or (Reducing data is a mental process of judging to reduce data which can reasonably be performed in one’s mind with the aid of pencil and paper.)
iii) replacing the previous training data with the new training data. (Replacing data is a mental process of judging to replace data which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
updating the first model
The additional element amounts to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The additional element amounts to generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 23 incorporates the rejection of claim 14.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 14 are incorporated. Th claim recites the following limitations:
aggregating the first data using a histogram structure; and (Aggregating data is a mathematical calculation and an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.)
determining the first drift based on the first data aggregated using the histogram structure. (Determining drift is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does
not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

	Regarding claims 24-33, each claim is directed to a system that implements the same features as the method of claims 14-23, respectively, and is therefore rejected for the same reasons therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, 17-19, 21-25, 27-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (“Handling Concept Drifts in Regression Problems – the Error Intersection Approach”) in view of Webb et al. (“Analyzing concept drift and shift from sample data”).

	Regarding CLAIM 14, Baier teaches: A method, comprising:
receiving, by one or more processors coupled to memory, first data used to make predictions by a first model trained using machine learning on second data having a plurality of features; (A first model is M_complex, which is a neural network which contains as input features at least the regions and the current weekday (end of p. 8). P. 5, § 2.1 teaches using the NYC taxi trip dataset of taxi trips between 2009 and 2018. M_complex is retrained on previous years’ data to make predictions for a current year (p. 9, lines 2-6 of the second paragraph under Fig. 5). The previous years’ data is “second data” as claimed and a current year’s data is “first data” received by the model. Since the neural network contains input features of regions and current weekday, the “second data” which trains the network also includes those features. Experimental results disclosed on p. 10 in Table 1, Fig. 6, their descriptions on are evidence of processors and memory.)
determining, by the one or more processors, a first drift… based on the first data (Baier teaches multiple drifts. On P. 1, Abstract teaches: “We instantiate the approach on a real-world data set of taxi demand in New York City, which is prone to multiple drifts, e.g. the weather phenomena of blizzards, resulting in a sudden decrease of taxi demand.” Pages 5-6, § 2.2 teaches drift is due to weather events and competition with for-hire-vehicles such as Uber.)
	determining, by the one or more processors, a second drift… based on the first data, the second drift absent… based on the second data; (The BRI of this limitation is that drift occurs when the first data changes relative to the second data. Baier teaches multiple drifts such as weather events and competition with for-hire vehicles (see previous mapping) which cause the data to change/drift over time.)
identifying, by the one or more processors, an importance score… indicating an amount of impact of the… drift on drift associated with the predictions made by the first model; and (An “importance score” is broadly interpreted as a prediction error of the model because it measures the importance/relevance of the model for prediction. Baier teaches determining the exponential weighted moving average (EWMA) prediction error of the M_complex. See the complete paragraph starting at the end of P. 7; and the last 3 lines on p. 9)
switching, by the one or more processors based on the importance score and excluding the first drift present in the first feature, from the first model to a second model to make predictions for the first data. (A second model is M_simple (end of p. 8). The model switches from M_complex to M_simple when the error of the first model exceeds the error of the second model. Switching from first model M_complex to second model M_simple is taught by the complete paragraph starting at the end of P. 7, the last 3 lines on p. 9; the column called “# model switches” in Table 1 on p. 10; and by the second model switch shown in Fig. 6 on p. 10 and explained by the paragraph above Fig. 6. An importance score is interpreted as the exponential weighted moving average (EWMA) prediction errors.)
	Baier teaches: one or more processors. Baier teaches that drift in the number of taxi rides is caused by weather events and competitors (P. 5-6, § 2.2). Weather events and competitors inherently contain features, such as the types of weather events, their severity, the number of for-hire-vehicles on the road, and trip prices for for-hire-vehicles. Baier’s model does not consider these features. Baier intentionally leaves out a weather feature from the models (P. 7, ¶ 2), but it would have been obvious to have included features for the first and second data in Baier’s model.
 	Baier does not explicitly teach: determining a first drift in a first feature of the plurality of features based on the first data and present in the first feature based on the second data;
a second drift in a second feature of the plurality of features… the second drift absent from the second feature based on the second data; 
a score excluding an amount of impact of the first drift indicating an amount of impact of the second drift
	But Webb teaches: determining a first drift in a first feature of the plurality of features based on the first data and present in the first feature based on the second data; (Under the broadest reasonable interpretation of the claim, the limitation “second data” includes electricity prices before May 2, 1997 and “first data” includes electricity prices starting on May 2, 1997. Determining a first drift in a first feature based on the first data and the second data includes determining a nonzero drift magnitude of nswprice over the entire range in the bottom plot in Fig. 1 on p. 1181. Drift magnitude is taught on p. 1184, § 4.)
	second drift in a second feature of the plurality of features… the second drift absent from the second feature based on the second data;  (A second drift in a second feature based on the first data includes a nonzero drift magnitude of vicprice starting on May 2, 1997 in the bottom plot in Fig. 1 on p. 1181. The limitation “the second drift absent from the second feature based on the second data” includes calculating the drift magnitude of vicprice is zero before May 2, 1997.)
a score excluding an amount of impact of the first drift indicating an amount of impact of the second drift (The BRI of this limitation includes calculating the drift magnitude for vicprice. On p. 1181, the bottom plot of Fig. 1 depicts drift magnitude versus time for three attributes/features: nswprice, vicprice, and all attributes. The plot explicitly states that prior to May 2, 1997 vicprice is invariant and nswprice determines drift, but starting on May 2, 1997 vicprice starts varying and briefly dominates drift. On pp. 1184-1185, Section 4 teaches calculating covariate drift. The covariates are vicprice and nswprice according to p. 1186, § 6.1, ¶ 1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Webb’s concept drift maps into Baier’s system for determining a first drift in a first feature and determining a second drift in a second feature. A motivation for the combination is that a single global measure of drift is uninformative in high dimensional data. (Webb, p. 1196, first bullet point after the paragraph “This paper proposes…”)

	Regarding CLAIM 15, the combination of Baier and Webb teaches: The method of claim 14, comprising: 
Baier teaches: detecting, by the one or more processors, a degradation in performance based on the importance score; and (The BRI of an importance score includes the exponential weighted moving average (EWMA) prediction errors. Degradation is taught by P. 9, last 3 lines; and by the two errors plotted in Fig. 6 on p. 10, and explained by the paragraph above Fig. 6.)
switching, by the one or more processors, from the first model to the second model responsive to the degradation in performance. (P. 9, last 3 lines; and P. 10, by Fig. 6 and the paragraph above it.)

	Regarding CLAIM 17, the combination of Baier and Webb teaches: The method of claim 14, comprising: 
Baier teaches: generating, by the one or more processors, a data point… having a first coordinate… a second coordinate based on the importance score; and (An “importance score” is broadly interpreted as a prediction error of the model because it measures the importance and relevance of the model for prediction. A data point includes any data point in the plots of Error M_complex or Error M_simple in Fig. 6 on p. 10. It includes a first coordinate of time (horizontal axis) and a second coordinate of an error (right vertical axis). The vertical right axis of Fig. 6 teaches an expected weighted moving average (EWMA) of a root mean square error (RMSE).)
providing, by the one or more processors, a graph displaying the data point, wherein a first axis of the graph… and a second axis of the graph corresponds to importance. (Fig. 6 on p. 10 is a graph displaying multiple data points in Error M_complex and Error M_simple. The vertical right axis displays an measurement of error, and this axis corresponds to a second axis of the graph as claimed. The graph contains a horizontal axis corresponding to a first axis of the graph.)
	Baier displays data points for a model but not specifically for the first feature. Baier does not explicitly teach: a data point for the first feature having a first coordinate based on the second drift in the second feature 
axis corresponds to drift 
	But Webb teaches: a data point for the first* feature having a first coordinate based on the second drift in the second feature (First feature is interpreted to mean second feature. In the bottom plot in Fig. 1 on p. 1181, Webb teaches a second drift in a second feature by the drift magnitude of vicprice starting May 2, 1997.)
axis corresponds to drift (The bottom plot of Fig. 1 on p. 1181 teaches a drift magnitude axis.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Webb’s drift magnitude axis into Baier’s Fig. 6 on p. 10. A motivation for the combination is to identify the relative contribution of each attribute to change within the system, revealing the relative rate of change in the underlying distributions much more clearly than direct examination of the original data. (Webb, p. 1180: “The map identifies the relative contribution of each attribute to change within the system, revealing the relative rate of change in the underlying distributions much more clearly than direct examination of the original data.”)

Regarding CLAIM 18, the combination of Baier and Webb teaches: The method of claim 17, comprising: 
Baier teaches: providing, by the one or more processors, an indication of risk displayable on the graph and associated with the data point based on… the importance score of the data point. (Examiner interprets “an indication of risk” to mean a risk of a model making erroneous predictions. In Fig. 6 on p. 10, Error M_simple and Error M_complex contain data points of errors displayable on a graph.)
	However, Baier does not explicitly teach: combination of the second drift in the second feature and
But Webb teaches: combination of the second drift in the second feature and (See the bottom plot of Fig. 1 on p. 1181. The second drift in the second feature includes the drift magnitude of vicprice starting May 2, 1997.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Webb’s drift magnitude axis into Baier’s Fig. 6 on p. 10. A motivation for the combination is to identify the relative contribution of each attribute to change within the system, revealing the relative rate of change in the underlying distributions much more clearly than direct examination of the original data. (Webb, p. 1180: “The map identifies the relative contribution of each attribute to change within the system, revealing the relative rate of change in the underlying distributions much more clearly than direct examination of the original data.”)

Regarding CLAIM 19, the combination of Baier and Webb teaches: The method of claim 14, comprising: 
Baier teaches: selecting, by the one or more processors, a challenger model as the second model responsive to the switching; and (Interpreted as selecting a challenger model as the second model before switching. A challenger model is M_simple, which is a baseline model (end of p. 8). Switching from first model M_complex to second model M_simple is taught by the complete paragraph starting at the end of P. 7, and by the last 3 lines on p. 9.)
using, by the one or more processors, the challenger model to make predictions on the first data. (P. 8, lines 3-6: “However, during times with sudden concept drifts… M_simple is applied because it can quickly adapt to current demand changes.”)

Regarding CLAIM 21, the combination of Baier and Webb teaches: The method of claim 14, comprising:
Baier teaches: updating the first model with new training data. (P. 9, last paragraph, lines 2-6)
However, Baier does not explicitly teach: generating, by the one or more processors, the second model by updating the first model
But Baier teaches: generating, by the one or more processors, the second model by updating the first model (The last paragraph on p. 2 teaches: “Figure 1 gives an overview on strategies which can be applied for detecting and handling concept drift… Other approaches continuously adapt the prediction model, e.g. with a sliding window where new data instances are continuously used to adapt the prediction model [12]. Such approaches rely on an ongoing adaptation of the prediction model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Baier’s simple model M_simple by updating the first model M_complex.

Regarding CLAIM 22, the combination of Baier and Webb teaches: The method of claim 21, comprising: 
Baier teaches: updating, by the one or more processors, the first model by at least one of: i) combining the new training data with previous training data, ii) reducing an amount of the previous training data to accommodate the new training data, or iii) replacing the previous training data with the new training data. (Baier teaches (i) and (iii) as taught by P. 9, last paragraph, lines 2-6. Some of the old training data is replaced by the new training data, and the remaining old training data is combined with the new training data.)

Regarding CLAIM 23, the combination of Baier and Webb teaches: The method of claim 14, comprising: 
Baier teaches: aggregating, by the one or more processors, the first data using a histogram structure; and (P. 5, § 2.1 teaches using the NYC taxi trip dataset of taxi trips between 2009 and 2018. A current year’s data for yellow taxis is “first data”. The number of rides are aggregated in one-hour increments (P. 5, last sentence of § 2.1). Figures 2 and 3 on p. 6 plot number of rides for yellow taxis vs. time. The BRI of a histogram structure includes these plots.)
determining, by the one or more processors, the first drift based on the first data aggregated using the histogram structure. (Interpreted as determining the first drift based on the first data. Baier teaches different drifts. On P. 1, Abstract teaches: “We instantiate the approach on a real-world data set of taxi demand in New York City, which is prone to multiple drifts, e.g. the weather phenomena of blizzards, resulting in a sudden decrease of taxi demand.” Pages 5-6, § 2.2 teaches drift is due to weather events and the competition with for-hire-vehicles (FHVs) such as Uber.)

	Regarding claims 24-25, 27-29, and 31-33, each claim is directed to a system that implements the same features as the method of claims 14-15, 17-19, 21-23, respectively, and is therefore rejected for the same reasons therein.

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (“Handling Concept Drifts in Regression Problems – the Error Intersection Approach”) in view of Webb et al. (“Analyzing concept drift and shift from sample data”) and Fly et al. (US 20200082296 A1, cited in the PTO-892 filed 10/29/2021).

Regarding CLAIM 16, the combination of Baier and Webb teaches: The method of claim 14, comprising: 
Baier teaches: switching, by the one or more processors, from the first model to the second model responsive to the importance score (See P. 9, last 3 lines; and the second model switch shown in Fig. 6 on p. 10 and explained by the paragraph above Fig. 6.)
However, neither Baier nor Webb explicitly teach: score indicating a level of risk greater than a threshold.
	But Fly teaches: score indicating a level of risk greater than a threshold. (¶ [0114] teaches: “the notification engine 1130 determines whether a detected drift is statistically significant by applying higher level analysis, such as… risk factor (i.e. what is risk to a business model if the model result is incorrect). If the drift is statistically significant, the notification engine 1130 generates an alert.” ¶ [0126] teaches: “The outcome anomaly detection engine 1410 detects anomalies in outcomes (business rules wrapped). In one embodiment, outcomes represent an additional layer of derivation that converts raw model predictions into business decisions and prescribed outcomes based on the combination of one or more predictions and additional business rules or interpretations. Examples include: simple thresholding of predictive propensity scores (0.0 to 0.3=“low risk”, 0.3 to 0.7=‘medium risk”, 0.7 to 1.0=“high risk”) where the bands and distributions are predefined based on the initial distributions and break points in the training and/or validation datasets.” Greater than a threshold is taught as the threshold risk scores.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concept drift scores in Baier/Webb’s system with the drift detect system of Fly. A motivation for the combination is to determine when drift exists between incoming data and training data thereby detecting whether drift is statistically significant and determining whether the combined result is above a threshold. (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold,” [0020] “drift exists is comprised of identifying the percentage of records in the incoming scoring requests and the offline training dataset”).

	Regarding claim 26, the claim is directed to a system that implements the same features as the method of claim 16, and is therefore rejected for the same reasons therein.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (“Handling Concept Drifts in Regression Problems – the Error Intersection Approach”) in view of Webb et al. (“Analyzing concept drift and shift from sample data”) and Kobayashi et al. (US 20180365557 A1).

Regarding CLAIM 20, the combination of Baier and Webb teaches: The method of claim 19, comprising: 
Baier teaches: selecting, by the one or more processors, the challenger model (A challenger model is M_simple, which is a baseline model (end of p. 8).)
Baier teaches the authors selected the baseline model based on its performance in the published literature (end of p. 8) which is a type of historical performance. However, neither Baier nor Webb explicitly teaches: selecting the challenger model from a plurality of challenger models based on a historical performance of the challenger model. 
	But Kobayashi teaches: selecting the challenger model from a plurality of challenger models based on a historical performance of the challenger model. (¶ [0075]: “Further, the information processing server 30 has a function of acquiring an evaluation result of a generated neural network and updating a Pareto optimal solution relating to an evaluated neural network on the basis of the evaluation result.” ¶ [0117]-[0124], where historical performance corresponds to an error and calculation amount for each model.)
	Kobayashi also teaches selecting by downloading a file of the neural network in ¶ [0124]. It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected Baier’s simple model by comparing its historical performance to other models according to Kobayashi’s system. A motivation for the combination is to acquiring an evaluation result of a generated neural network (Kobayashi, ¶ [0075) and to select a candidate which satisfies the conditions from the found networks and present the candidate to the user. (Kobayashi, ¶ [0120])

Regarding claim 30, the claim is directed to a system that implements the same features as the method of claim 20, and is therefore rejected for the same reasons therein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127